-'0'^ i [;
                                                          •S'l^TF P^ 1£-<'' C''"V",'r. '•'•'


                                                          2011. APR-7 AH 9: 52

           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION ONE

STATE OF WASHINGTON,
                                                            No. 69247-0-
                      Respondent,

              v.



JUSTIN ERIN CRITCHELL,                                      UNPUBLISHED OPINION

                      Appellant.                            FILED:
                                                                                APR - 7 2014




       Per Curiam — Justin Critchell appeals his convictions for third and fourth degree

assault, arguing that the trial court erred in instructing the jury that it had a "duty to

return a verdict of guilty" if it found all the elements of each offense beyond a

reasonable doubt. This argument is controlled by our decision in State v. Ryan P.

Moore, No. 69766-8 (Wash. February 18, 2014) and the cases cited therein.

       Affirmed.




                              FOR THE COURT:



                                                                   OeckeJ^
                                                                        <4xX